We are confronted in this case with a motion to remit it to the Superior Court on the ground that the amount involved is less than $2,500.
The action is assumpsit, brought in pursuance of the provisions of section 503 of the Act of May 18, 1911, P. L. 309, 24 PS Sec. 384, to recover taxes due by defendant to plaintiff school district.
In its statement of claim plaintiff alleges there is due for unpaid taxes $6,043.75, with interest and costs of suit, also a penalty of ten per cent. In the affidavit of defense defendant admits owing the amount claimed for the tax, but denies owing interest and the ten per cent penalty. It tendered to plaintiff checks for the amount admitted, which were refused and thereupon asked leave to pay into court the undisputed sum, $6,043.75. Leave was granted and this amount was paid into court. Thereupon the money became the school district's: *Page 19 Lower Yoder Township School District v. Title Trust  GuaranteeCo., 318 Pa. 243, 178 A. 475, and the amount really in controversy is the interest and the ten per cent penalty, the aggregate of which is less than $900.
Remitted to Superior Court.